NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIE T. SMITH,                                No. 20-15891

                Plaintiff-Appellant,            D.C. No. 3:15-cv-00373-RCJ-WGC

 v.
                                                MEMORANDUM*
DRUGH WAGGENER,

                Defendant-Appellee,

and

C. KERNER; et al.,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Nevada state prisoner Willie T. Smith appeals from the district court’s order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his motion to vacate the judgment in his 42 U.S.C. § 1983 action alleging

constitutional violations arising from the seizure of his mail. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J

Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

may affirm on any basis supported by the record, Thompson v. Paul, 547 F.3d

1055, 1058-59 (9th Cir. 2008), and we affirm.

      Denial of Smith’s Federal Rule of Civil Procedure 60(b)(3) motion was not

an abuse of discretion because Smith failed to demonstrate any basis for relief. See

Casey v. Albertson’s Inc., 362 F.3d 1254, 1260 (9th Cir. 2004) (to prevail under

Rule 60(b)(3), the “moving party must prove by clear and convincing evidence”

that judgment was obtained through fraud, misrepresentation, or other misconduct

that was not “discoverable by due diligence before or during the proceedings”

(citation and internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Smith’s motion for

sanctions because Smith failed to establish grounds for sanctions. See Christian v.

Mattel, Inc., 286 F.3d 1118, 1126-27 (9th Cir. 2002) (standard of review and

grounds for sanctions under Rule 11).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Smith’s opposed motion for appointment of counsel (Docket Entry No. 27)


                                         2                                    20-15891
is denied. Smith’s motion to file a late brief (Docket Entry No. 37) is granted. The

Clerk will file the reply brief received at Docket Entry No. 36.

      Waggener’s request that this court admonish Smith against further filings,

set forth in the answering brief, is denied.

      AFFIRMED.




                                           3                                 20-15891